Citation Nr: 1230070	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  07-37 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from December 1988 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for bilateral hearing loss, tinnitus, and osteoarthritis of the left knee.  

The Veteran filed a notice of disagreement and was provided with a statement of the case in September 2007.  In an October 2011 rating decision, the RO granted service connection for tinnitus and assigned a 10 percent rating effective December 16, 2005 and in a February 2012 rating decision the RO granted service connection for osteoarthritis of the left knee and assigned a 10 percent rating effective December 16, 2005.  Therefore, these issues are considered resolved and are no longer in appellate status.  


FINDING OF FACT

During the course of this appeal, the Veteran has not demonstrated that she currently has bilateral hearing loss disability by VA standards.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service, nor may such be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In a May 2006 letter, prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate a claim for entitlement to service connection for hearing loss, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claim.  She was also advised of how disability ratings and effective dates are assigned.  Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any specific deficiency to be corrected.  

Duty to Assist

The information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA examination reports and opinions, and the Veteran's statements.  The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  

The September 2011 audiological examination reflects that the examiner reviewed the Veteran's past medical history, including the service treatment records, documented her current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves- Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board therefore concludes that the medical opinion is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Consequently, the Board finds that VA's duty to assist has also been met in this case.  

Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Certain chronic disabilities, such as sensorineural hearing loss (as an organic disease of the nervous system), if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the veteran's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The provisions of 38 C.F.R. § 3.385 state that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

The evidence reflects that the Veteran served on active duty for a total of approximately four years.  She served as a Strategic Aircraft Maintenance Specialist; her assertions of noise exposure are credible and consistent with the circumstances of her service.  Upon entrance examination in June 1988, an audiogram revealed puretone thresholds of 5, 5, 0, 0, 0 and 15 decibels in the right ear and 10, 0, 0, 0, 0 and 20 decibels in the left ear at 500, 1000, 2000, 3000, 4000 and 6000 hertz, respectively.  No hearing loss disability was noted.  Upon separation examination in November 1992, no hearing loss disability was noted.  A May 2004 audiogram revealed puretone thresholds of 5, 0, -5, 0 and -5 decibels in the right ear and 0, 0, -5, 0 and 0 and 20 decibels in the left ear at 500, 1000, 2000, 3000 and 4000 hertz, respectively.  

Upon VA audiological examination in September 2011, audiometric evaluation revealed puretone thresholds of 15, 15, 0, 10 and 5 decibels in the right ear and 5, 10, 5, 5 and 0 and 10 decibels in the left ear at 500, 1000, 2000, 3000 and 4000 hertz, respectively.  Speech discrimination was 88 percent at 55 decibels in the right ear and 96 percent at 50 decibels in the left ear.  The diagnosis was hearing within normal limits bilaterally.  

Based on the evidence of record, the Board finds that service connection is not warranted for bilateral hearing loss disability because none of the audiograms denoted above, including the most recent one conducted in conjunction with the September 2011 VA examination, shows that the Veteran currently has bilateral hearing loss disability by VA standards.  Hence, the criteria for establishing service connection for bilateral hearing loss disability have not been met at any time during the appeal period.  See 38 C.F.R. §§ 3.303, 3.385.  

The Veteran is competent to provide testimony as to having experienced difficulty hearing during service as well as after her discharge.  Charles v. Principi, 16 Vet. App. 370 (2002); see also, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  However, she is not competent to diagnose herself with hearing loss disability.  Id.  Simply stated, the Veteran's opinion regarding the presence of hearing loss by VA standards lacks probative value and does not constitute competent medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. at 492, 494-95 (1992).  Hearing loss disability is a complex disorder that requires specialized training and it is therefore not susceptible to lay opinions on etiology or aggravation.  Hence, the Veteran's statements therein cannot be accepted as competent medical evidence.  

In the absence of demonstration of bilateral hearing loss disability by competent clinical evidence at any time during the pendency of the claim, the claim may not be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of a present disability there can be no valid claim); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (service connection may not be granted unless a current disability exists).  The Board has considered the doctrine of giving the benefit of the doubt to the veteran, under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102; however, the evidence is not of such approximate balance as to warrant its application.  Consequently, for the reasons detailed above, the Board finds that the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


